Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 01, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 3 – 6, 9, 11 – 14, 22 – 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3, 6, 9, 11, 14, 22 – 24, 27 – 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US6601001B1) (herein after Moore) in view of Vladimir Terzija, Gary Preston, Vladimir Stanojević, Nagy I. Elkalashy, and Marjan Popov (Synchronized Measurements-Based Algorithm for Short Transmission Line Fault Analysis) (herein after Terzija et al), and further in view of Blumschein et al (US 2013/0107405 A1) (herein after Blumschein).
	Regarding Claim 1 Moore teaches, a method for a fault detection in line protection for a power transmission system (Fig 3, Col. 3, Ln. 41-43), comprising: obtaining a sampled value of a voltage (Fig. 1, Equation 5: v0) at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); obtaining a sampled value of a current (Fig. 1, Equation 5: i0) at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculating an instantaneous measurement point voltage value (Fig. 1, Equation 5: v1) specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on: determining the instantaneous measurement point voltage value between a first phase and a second phase of a three-phase transmission line of the power transmission system, based on: the sampled value of the voltage (Fig. 1, Equation 5: v0) between the first and second phases at the measurement point; the sampled value of the current (Fig. 1, Equation 5: i0) between the first and second phases at the measurement point; a resistance value (Fig. 1, Equation 5: R0) of a resistor and an inductance value (Fig. 1, Equation 5: L0) of an inductor in a time-domain lumped parameter model; and a differential value  (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) of the sampled value of the current between the first and second phases at the measurement point; — calculating an instantaneous comparison voltage value (Fig. 1, Equation 5: -v1) specified by the operation criterion of the protection device, wherein the calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a comparison differential equation (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5:                          
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) corresponding to the time-domain lumped parameter model (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value v1) is expanded to the form:  Fig. 1 and Fig. 2 are the time-domain lumped parameter models); — and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)
	Moore fails to teach, — and determining the instantaneous measurement point voltage value of the first phase based on: the sampled value of the voltage of the first phase at the measurement point; the sampled value of the current of the first phase at the measurement point; the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model; a proportion of zero and positive sequence resistances of the three-phase transmission line; a zero sequence current; and a differential value of a combination of the sampled value of the current of the first phase at the measurement point, a proportion of zero and positive sequence inductances of the three-phase transmission line, and the zero sequence current; — comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value;  —.
	In analogous art, Terzija et al teaches, —and determining the instantaneous measurement point voltage value (Fig. 1, Equation 2: -uA) of the first phase based on: the sampled value of the voltage (Fig. 1, Equation 2: -uF) of the first phase at the measurement point; the sampled value of the current (Fig. 1, Equation 2: -iL) of the first phase at the measurement point; the resistance value of the resistor (Fig. 1, Equation 2: -RPA) and the inductance value of the inductor (Fig. 1, Equation 2: -LPA) in the time-domain lumped parameter model; a proportion of zero and positive sequence resistances (Fig. 1, Equation 2: RPA, R0A-; Examiner interpretation: RPA, R0A are positive and zero-sequence line resistances) of the three-phase transmission line; a zero sequence current (Fig. 1, Equation 2: i0L); and a differential value (Equation 2; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value) of a combination of the sampled value of the current of the first phase at the measurement point, a proportion of zero and positive sequence inductances (Fig. 1, Equation 2: LPA, L0A; Examiner interpretation: LPA, and L0A are positive and zero-sequence line inductance) of the three-phase transmission line, and the zero sequence current; —
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include calculating an instantaneous measurement point voltage value taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]
	Moore in view of Terzija et al fail to teach, — comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value; —
	In analogous art, Blumschein teaches, — comparing (Fig. 5, claim 13: comparing the rectified reference voltage value and the rectified comparative voltage value) the instantaneous measurement point voltage value (Fig. 5, ¶ 0093: The reference voltage uref) and the instantaneous comparison voltage value (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form                          
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                    ) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore in view of Terzija et al by combining the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value taught by Moore in view of Terzija et al with the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]

	Regarding Claim 3, Moore in view of Terzija et al in view of Blumschein teach the limitations of claim 1, which this claim depends on.
	Blumschein further teaches, the method according to claim 1, wherein the instantaneous comparison voltage value is calculated by:                         
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik and m3 and m4 are coefficients specified by the operation criterion of the protection device. (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) is expanded to the form of a time-domain lumped parameter model  
                        
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                      )
	It would have been obvious for one of ordinary skill to modify the invention of Moore in view of Terzija et al in view of Blumschein by including the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]

	Regarding Claim 6, Moore in view of Terzija et al in view of Blumschein teach, the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value) is expanded to be:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 9, Moore teaches, a system for a fault detection in line protection for power transmission system (Fig. 3, Col. 6, Ln. 61-65; Examiner interpretation: Fig. 3 is the system), comprising: one or more processors (Fig 3, Col. 6, Ln. 65 - Col. 7, Ln. 3; Examiner interpretation: Relay 100 is the processor); a non-transitory memory storage (Fig 3, Col. 8, Ln. 41; stored in memory) coupled to at least one of the processors; and a set of program instructions stored in the non-transitory memory storage and executable by at least one of the processors to cause the system to (Fig 3, Col. 8, Ln. 40-44; Examiner interpretation: The memory(non-transitory memory storage) is coupled to the relay 100(the processor)): obtain a sampled value of a voltage at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); obtain a sampled value of a current at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculate an instantaneous measurement point voltage value (Fig. 1, Equation 5: v1) specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on: determining the instantaneous measurement point voltage value between a first phase and a second phase of a three-phase transmission line of the power transmission system, based on: the sampled value of the voltage (Fig. 1, Equation 5: v0) between the first and second phases at the measurement point; the sampled value of the current (Fig. 1, Equation 5: i0) between the first and second phases at the measurement point; a resistance value (Fig. 1, Equation 5: R0) of a resistor and an inductance value (Fig. 1, Equation 5: L0) of an inductor in a time-domain lumped parameter model; and a differential value (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) of the sampled value of the current between the first and second phases at the measurement point;—; calculate an instantaneous comparison voltage value (Fig. 1, Equation 5: v1) specified by the operation criterion of the protection device, wherein calculating the instantaneous comparison voltage value is based on the sampled value of the voltage and the sampled value of current in accordance with a comparison differential equation (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5:                          
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) corresponding to the time-domain lumped parameter model;—; and trip the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)
	Moore fails to teach, — and determining the instantaneous measurement point voltage value of the first phase based on: the sampled value of the voltage of the first phase at the measurement point; the sampled value of the current of the first phase at the measurement point; the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model; a proportion of zero and positive sequence resistances of the three-phase transmission line; a zero sequence current; and a differential value of a combination of the sampled value of the current of the first phase at the measurement point, a proportion of zero and positive sequence inductances of the three-phase transmission line, and the zero sequence current; — compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value; —;
	In analogous art, Terzija et al teaches, — and determining the instantaneous measurement point voltage value (Fig. 1, Equation 2: -uA) of the first phase based on: the sampled value of the voltage (Fig. 1, Equation 2: -uF) of the first phase at the measurement point; the sampled value of the current (Fig. 1, Equation 2: -iL) of the first phase at the measurement point; the resistance value of the resistor (Fig. 1, Equation 2: -RPA) and the inductance value of the inductor (Fig. 1, Equation 2: -LPA) in the time-domain lumped parameter model; a proportion of zero and positive sequence resistances (Fig. 1, Equation 2: RPA, R0A-; Examiner interpretation: RPA, R0A are positive and zero-sequence line resistances) of the three-phase transmission line; a zero sequence current (Fig. 1, Equation 2: i0L); and a differential value (Equation 2; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value) of a combination of the sampled value of the current of the first phase at the measurement point, a proportion of zero and positive sequence inductances (Fig. 1, Equation 2: LPA, L0A; Examiner interpretation: LPA, and L0A are positive and zero-sequence line inductance) of the three-phase transmission line, and the zero sequence current; —
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include calculating an instantaneous measurement point voltage value taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]
	Moore in view of Terzija et al fail to teach, — compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value; —
	In analogous art, Blumschein teaches, — compare (Fig. 5, claim 13: comparing the rectified reference voltage value and the rectified comparative voltage value) the instantaneous measurement point voltage value (Fig. 5, ¶ 0093: The reference voltage uref) and the instantaneous comparison voltage value (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form                          
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                    ); —
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore in view of Terzija et al by combining the instantaneous measurement point voltage value and the instantaneous comparison voltage value taught by Moore in view of Terzija et al with the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]

	Regarding Claim 11, Moore in view of Terzija et al in view of Blumschein teach the limitations of claim 9, which this claim depends on.
	Blumschein further teaches, the system according to claim 9, wherein the instantaneous comparison voltage value is calculated by:                          
                            
                                
                                    u
                                
                                
                                    r
                                    e
                                    s
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    4
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein ures_k represents the instantaneous comparison voltage value at instant k, uk represents the sampled value of the voltage at instant k, ik represents the sampled value of the current at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model, and                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the sampled value of current ik at instant k, and m3 and m4 are coefficients specified by the operation criterion of the protection device. (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form                          
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                    )
	It would have been obvious for one of ordinary skill to modify the invention of Moore in view of Terzija et al in view of Blumschein by including the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]

	Regarding Claim 14, Moore in view of Terzija et al in view of Blumschein teach the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 9, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 22, Moore in view of Terzija et al in view of Blumschein teach the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the instantaneous comparison voltage value is calculated by: determining the instantaneous comparison voltage value (Fig. 1, Equation 5: v1) between the first phase and the second phase of the three-phase transmission line of the power transmission system, based on: the sampled value of the current (Fig. 1, Equation 5: i0) between the first and second phases at the measurement point; the resistance value (Fig. 1, Equation 5: R0) of the resistor and the inductance value of the inductor in the time-domain lumped parameter model; and a differential value (Equation 2; Examiner interpretation: Equation 2 can be expanded to:                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value) of the sampled value of the current between the first and second phases at the measurement point —.
	Terzija et al further teaches, and determining the instantaneous comparison voltage value (Fig. 1, Equation 2: -uA) of the first phase based on: the sampled value of the current (Fig. 1, Equation 2: -iL) of the first phase at the measurement point; the resistance value of the resistor (Fig. 1, Equation 2: -RPA) and the inductance value of the inductor (Fig. 1, Equation 2: -LPA) in the time-domain lumped parameter model; the proportion of the zero and positive sequence resistances (Fig. 1, Equation 2: RPA, R0A-; Examiner interpretation: RPA, R0A are positive and zero-sequence line resistances) of the three-phase transmission line; the zero sequence current (Fig. 1, Equation 2: i0L); and a differential value (Equation 2; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value) of a combination of the sampled value of the current of the first phase at the measurement point, the proportion of zero and positive sequence inductances (Fig. 1, Equation 2: LPA, L0A; Examiner interpretation: LPA, and L0A are positive and zero-sequence line inductance) of the three-phase transmission line, and the zero sequence current.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore in view of Terzija et al in view of Blumschein to include calculating an instantaneous comparison voltage value taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	Regarding Claim 23 Moore teaches, a method for a fault detection in line protection for a power transmission system (Fig 3, Col. 3, Ln. 41-43), comprising: obtaining a sampled value of a voltage (Fig. 1, Equation 5: v0) at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); obtaining a sampled value of a current (Fig. 1, Equation 5: i0) at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculating an instantaneous measurement point voltage value (Fig. 1, Equation 5: v1) specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5:                          
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) corresponding to a time-domain lumped parameter model for the electrical line (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: v0 , i0 are the sampled voltage and current. Equation 5 (instantaneous comparison voltage value v1) is expanded to the form:  Fig. 1 and Fig. 2 are the time-domain lumped parameter models); calculating an instantaneous comparison voltage value (Fig. 1, Equation 5: v1) specified by the operation criterion of the protection device, wherein the calculating the instantaneous comparison voltage value is based on: determining the instantaneous comparison voltage value between a first phase and a second phase of a three-phase transmission line of the power transmission system, based on: the sampled value of the current (Fig. 1, Equation 5: i0) between the first and second phases at the measurement point; a resistance value (Fig. 1, Equation 5: R0) of a resistor and an inductance value (Fig. 1, Equation 5: L0) of an inductor in the time-domain lumped parameter model; and a differential value (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) of the sampled value of the current between the first and second phases at the measurement point; — and tripping the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)
	Moore fails to teach, — and determining the instantaneous comparison voltage value of the first phase based on: the sampled value of the current of the first phase at the measurement point; the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model; a proportion of zero and positive sequence resistances of the three-phase transmission line; a zero sequence current; and a differential value of a combination of the sampled value of the current of the first phase at the measurement point, a proportion of zero and positive sequence inductances of the three-phase transmission line, and the zero sequence current; comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value; —
	In analogous art, Terzija et al teaches, — and determining the instantaneous comparison voltage value (Fig. 1, Equation 2: -uA) of the first phase based on: the sampled value of the current (Fig. 1, Equation 2: -iL) of the first phase at the measurement point; the resistance value of the resistor (Fig. 1, Equation 2: -RPA) and the inductance value of the inductor (Fig. 1, Equation 2: -LPA) in the time-domain lumped parameter model; a proportion of zero and positive sequence resistances (Fig. 1, Equation 2: RPA, R0A-; Examiner interpretation: RPA, R0A are positive and zero-sequence line resistances) of the three-phase transmission line; a zero sequence current (Fig. 1, Equation 2: i0L); and a differential value (Equation 2; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value) of a combination of the sampled value of the current of the first phase at the measurement point, a proportion of zero and positive sequence inductances (Fig. 1, Equation 2: LPA, L0A; Examiner interpretation: LPA, and L0A are positive and zero-sequence line inductance) of the three-phase transmission line, and the zero sequence current;—
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include calculating an instantaneous comparison voltage value taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]
	Moore in view of Terzija et al fail to teach, — comparing the instantaneous measurement point voltage value and the instantaneous comparison voltage value;—
	In analogous art, Blumschein teaches, — comparing (Fig. 5, claim 13: comparing the rectified reference voltage value and the rectified comparative voltage value) the instantaneous measurement point voltage value (Fig. 5, ¶ 0093: The reference voltage uref) and the instantaneous comparison voltage value (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form                          
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                    );—
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore in view of Terzija et al by combining the instantaneous measurement point voltage value and the instantaneous comparison voltage value taught by Moore in view of Terzija et al with the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]

	Regarding Claim 24, Moore in view of Terzija et al in view of Blumschein teach the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein: the instantaneous measurement point voltage value is calculated by:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of voltage at a measurement point at instant k, ik represents the sampled value of current at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current ik, and m1 and m2 are coefficients specified by operation criterion of a protection device. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_k, m1 is 1, vo is uk, i1, m2 is -1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 27, Moore in view of Terzija et al in view of Blumschein teach the limitations of claim 1, which this claim depends on.
	Moore further teaches, the method according to claim 1, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 28, Moore in view of Terzija et al in view of Blumschein teach the limitations of claim 9, which this claim depends on.
	More further teaches, the system of claim 9, wherein calculating the instantaneous comparison voltage value is based on: determining the instantaneous comparison voltage value (Fig. 1, Equation 5: v1) between the first phase and the second phase of the three-phase transmission line of the power transmission system, based on: the sampled value of the current (Fig. 1, Equation 5: i0) between the first and second phases at the measurement point; the resistance value of the resistor (Fig. 1, Equation 5: R0) and the inductance value (Fig. 1, Equation 5: L0) of the inductor in the time-domain lumped parameter model; and a differential value (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) of the sampled value of the current between the first and second phases at the measurement point —.
	In analogous art, Terzija et al further teaches, — further teaches, — and determining the instantaneous comparison voltage value (Fig. 1, Equation 2: -uA) of the first phase based on: the sampled value of the current (Fig. 1, Equation 2: -iL) of the first phase at the measurement point; the resistance value of the resistor (Fig. 1, Equation 2: -RPA) and the inductance value of the inductor (Fig. 1, Equation 2: -LPA) in the time-domain lumped parameter model; the proportion of the zero and positive sequence resistances (Fig. 1, Equation 2: RPA, R0A-; Examiner interpretation: RPA, R0A are positive and zero-sequence line resistances) of the three-phase transmission line; the zero sequence current (Fig. 1, Equation 2: i0L); and a differential value (Equation 2; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value) of a combination of the sampled value of the current of the first phase at the measurement point, the proportion of zero and positive sequence inductances (Fig. 1, Equation 2: LPA, L0A; Examiner interpretation: LPA, and L0A are positive and zero-sequence line inductance) of the three-phase transmission line, and the zero sequence current.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore in view of Terzija et al in view of Blumschein fail to teach, to include calculating an instantaneous measurement point voltage value taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]

	Regarding Claim 29, Moore teaches, a system for a fault detection in line protection for power transmission system (Fig. 3, Col. 6, Ln. 61-65; Examiner interpretation: Fig. 3 is the system), comprising: one or more processors (Fig 3, Col. 6, Ln. 65 - Col. 7, Ln. 3; Examiner interpretation: Relay 100 is the processor); a non-transitory memory storage (Fig 3, Col. 8, Ln. 41; stored in memory) coupled to at least one of the processors; and a set of program instructions stored in the non-transitory memory storage and executable by at least one of the processors to cause the system to (Fig 3, Col. 8, Ln. 40-44; Examiner interpretation: The memory(non-transitory memory storage) is coupled to the relay 100(the processor)): obtain a sampled value of a voltage (Fig. 1, Equation 5: v0) at a measurement point on an electrical line, wherein the measurement point corresponds to a location at which a protection device for the line protection is installed (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); obtain a sampled value of a current (Fig. 1, Equation 5: i0) at the measurement point (Fig 3, Col. 6, Ln. 63 – Col. 7 Ln. 2; Fig 4, Col. 6, Ln. 34 – 36; Examiner interpretation: the voltage and current are calculated (sampled) at the reach point(measurement point) by the relay(protection device)); calculate an instantaneous measurement point voltage value (Fig. 1, Equation 5: v1) specified by an operation criterion of the protection device, wherein calculating the instantaneous measurement point voltage value is based on the sampled value of the voltage and the sampled value of the current in accordance with a measurement differential equation (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) corresponding to a time-domain lumped parameter model for the electrical line; calculate an instantaneous comparison voltage value (Fig. 1, Equation 5: v1) specified by the operation criterion of the protection device, wherein calculating the instantaneous comparison voltage value is based on: determining the instantaneous comparison voltage value between a first phase and a second phase of a three-phase transmission line of the power transmission system, based on: the sampled value of the current (Fig. 1, Equation 5: i0) between the first and second phases at the measurement point; a resistance value (Fig. 1, Equation 5: R0) of a resistor and an inductance value (Fig. 1, Equation 5: L0) of an inductor in the time-domain lumped parameter model; and a differential value (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    ) of the sampled value of the current between the first and second phases at the measurement point;— and trip the electrical line based on a result of the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value indicating a fault on the electrical line. (Fig 3, Col. 8, Ln. 15-18.)
	Moore fails to teach, — and determining the instantaneous comparison voltage value of the first phase based on: the sampled value of the current of the first phase at the measurement point; the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model; a proportion of zero and positive sequence resistances of the three-phase transmission line; a zero sequence current; and a differential value of a combination of the sampled value of the current of the first phase at the measurement point, a proportion of zero and positive sequence inductances of the three-phase transmission line, and the zero sequence current; compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value; —
	In analogous art, Terzija et al teaches, — and determining the instantaneous comparison voltage value (Fig. 1, Equation 2: -uA) of the first phase based on: the sampled value of the current (Fig. 1, Equation 2: -iL) of the first phase at the measurement point; the resistance value of the resistor (Fig. 1, Equation 2: -RPA) and the inductance value of the inductor (Fig. 1, Equation 2: -LPA) in the time-domain lumped parameter model; a proportion of zero and positive sequence resistances (Fig. 1, Equation 2: RPA, R0A-; Examiner interpretation: RPA, R0A are positive and zero-sequence line resistances) of the three-phase transmission line; a zero sequence current (Fig. 1, Equation 2: i0L); and a differential value (Equation 2; Examiner interpretation: Equation 2 can be expanded to:
                         
                            
                                
                                    u
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    u
                                
                                
                                    F
                                
                            
                            +
                            
                                
                                    R
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                             
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                            +
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    A
                                                                
                                                                
                                                                    P
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    L
                                
                                
                                    A
                                
                                
                                    P
                                
                            
                            
                                
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            A
                                                        
                                                        
                                                            P
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    L
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                             
                        
                    .This has the same form as the expanded second equation of the instantaneous voltage value) of a combination of the sampled value of the current of the first phase at the measurement point, a proportion of zero and positive sequence inductances (Fig. 1, Equation 2: LPA, L0A; Examiner interpretation: LPA, and L0A are positive and zero-sequence line inductance) of the three-phase transmission line, and the zero sequence current; —
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moore to include calculating an instantaneous measurement point voltage value taught by Terzija et al for the benefit of simultaneously detecting faults, voltage amplitude, and tower footing resistance, for a power transmission system [Terzija et al: Abstract: A new numerical algorithm for the analysis of single line to ground faults on short overhead transmission lines is presented in this paper; The algorithm accurately estimates the arc voltage amplitude, tower footing resistance, and the fault location, simultaneously.]
	Moore in view of Terzija et al fail to teach, — compare the instantaneous measurement point voltage value and the instantaneous comparison voltage value;—
	In analogous art, Blumschein teaches, — compare (Fig. 5, claim 13: comparing the rectified reference voltage value and the rectified comparative voltage value) the instantaneous measurement point voltage value (Fig. 5, ¶ 0093: The reference voltage uref) and the instantaneous comparison voltage value (Fig. 5, ¶ 0094: comparative voltage uv(n); Examiner interpretation: uv(n) has the form                          
                            
                                
                                    u
                                
                                
                                    v
                                
                            
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            
                                
                                    Δ
                                    u
                                
                                
                                    f
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    
                                        
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                
                                            
                                            -
                                            Δ
                                            
                                                
                                                    i
                                                
                                                
                                                    f
                                                
                                            
                                            
                                                
                                                    n
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                    +
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    •
                                    
                                        
                                            Δ
                                            i
                                        
                                        
                                            f
                                        
                                    
                                    
                                        
                                            n
                                        
                                    
                                
                            
                        
                    );—
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore in view of Terzija et al by combining the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value taught by Moore in view of Terzija et al with the comparison of the instantaneous measurement point voltage value and the instantaneous comparison voltage value respectively taught by Blumschein to achieve the predictable result of detecting a fault in a power supply network without erroneous triggering. [Blumschein: ¶ 0111.]

	Regarding Claim 30, Moore in view of Terzija et al in view of Blumschein teach the limitations of claim 29, which this claim depends on.
	Moore further teaches, 30. The system according to claim 29, wherein the instantaneous measurement point voltage value is calculated by:                         
                            
                                
                                    u
                                
                                
                                    q
                                    _
                                    k
                                
                            
                            =
                            
                                
                                    m
                                
                                
                                    1
                                
                            
                            •
                             
                            
                                
                                    u
                                
                                
                                    k
                                
                            
                            +
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            •
                             
                            
                                
                                    R
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    L
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                     wherein uq_k represents the instantaneous measurement point voltage value at instant k, uk represents the sampled value of voltage at a measurement point at instant k, ik represents the sampled value of current at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,                         
                            
                                
                                    d
                                    
                                        
                                            i
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    d
                                    t
                                
                            
                        
                     represents a differential value of the current ik, and m1 and m2 are coefficients specified by operation criterion of a protection device. (Fig 1, Col. 1, Ln. 17-21: FIG. 1 shows this scenario, in which a line 10 is considered to have a lumped impedance Z, consisting of an inductive reactance XL associated with an inductive component L, and a resistance RL and is monitored in terms of 20 voltage Vr and current Ir at one end of the line; Fig 2, Col. 5, Ln. 41-46: Referring to FIG. 2, this shows a "gamma" (Γ) circuit model of a section of line or cable to be monitored, but a "pi"(it) model could equally well be used. The voltage and current values, v1, i1 at the right hand side of the section are calculated using a knowledge of the voltage and current values, v0, i0 at the left hand side of the section; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to:                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                            1
                            •
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . v1 is uq_k, m1 is 1, vo is uk, i1, m2 is -1, Ro is R, io is ik, Lo is L. Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

	Regarding Claim 33, Moore in view of Terzija et al in view of Blumschein teach the limitations of claim 9, which this claim depends on.
	Moore further teaches, the system according to claim 29, wherein the time-domain lumped parameter model comprises any of a Resistor-Inductor-Capacitor (RLC) model or a Resistor-Inductor (RL) model. (Fig 1, Col. 1, Ln. 17-21; Fig 2, Col. 5, Ln. 41-46; Examiner interpretation: Equation 5 (instantaneous voltage value) is expanded to:
                         
                            
                                
                                    v
                                
                                
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    o
                                
                            
                            +
                             
                            
                                
                                    -
                                    1
                                
                            
                            •
                             
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            i
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            o
                                        
                                    
                                    •
                                     
                                    
                                        
                                            d
                                            
                                                
                                                    i
                                                
                                                
                                                    o
                                                
                                            
                                        
                                        
                                            d
                                            t
                                        
                                    
                                
                            
                        
                    . Fig. 1 and Fig. 2 are the time-domain lumped parameter models.)

Allowable Subject Matter
6.	Claims 4, 5, 12, 13, 25, 26, 31, 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 4 the prior art alone or in combination fail to teach,
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                
                                                    
                                                         
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                                +
                                                L
                                                •
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        p
                                                                        1
                                                                        _
                                                                        k
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        L
                                                                    
                                                                
                                                                •
                                                                 
                                                                3
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        0
                                                                        _
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous measurement point voltage value of phase p1 at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
        ,             
                 
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        L
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents the zero sequence resistance of the three-phase transmission line, R1 represents the positive sequence resistance of the three-phase transmission line, L0 represents the zero sequence inductance of the three-phase transmission line, L1 represents the positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents the zero sequence current at instant k.

	Regarding claim 5 the prior art alone or in combination fail to teach,
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                        
                                            
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        R
                                                    
                                                
                                                •
                                                 
                                                3
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        0
                                                        _
                                                        k
                                                    
                                                
                                            
                                        
                                        +
                                        L
                                        •
                                        
                                            
                                                d
                                                
                                                    
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                L
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        R
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents the zero sequence resistance of the three-phase transmission line, R1 represents the positive sequence resistance of the three-phase transmission line, L0 represents the zero sequence inductance of the three-phase transmission line, L1 represents the positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents the zero sequence current at instant k.

	Regarding claim 12 the prior art alone or in combination fail to teach,
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                
                                                    
                                                         
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                                +
                                                L
                                                •
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        p
                                                                        1
                                                                        _
                                                                        k
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        L
                                                                    
                                                                
                                                                •
                                                                 
                                                                3
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        0
                                                                        _
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous measurement point voltage value of phase p1 at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
        ,             
                 
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        L
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents the zero sequence resistance of the three-phase transmission line, R1 represents the positive sequence resistance of the three-phase transmission line, L0 represents the zero sequence inductance of the three-phase transmission line, L1 represents the positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents the zero sequence current at instant k.

	Regarding claim 13 the prior art alone or in combination fail to teach,
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                        
                                            
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        R
                                                    
                                                
                                                •
                                                 
                                                3
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        0
                                                        _
                                                        k
                                                    
                                                
                                            
                                        
                                        +
                                        L
                                        •
                                        
                                            
                                                d
                                                
                                                    
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                L
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        R
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents the zero sequence resistance of the three-phase transmission line, R1 represents the positive sequence resistance of the three-phase transmission line, L0 represents the zero sequence inductance of the three-phase transmission line, L1 represents the positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents the zero sequence current at instant k.

	Regarding claim 25 the prior art alone or in combination fail to teach,
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                
                                                    
                                                         
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                                +
                                                L
                                                •
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        p
                                                                        1
                                                                        _
                                                                        k
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        L
                                                                    
                                                                
                                                                •
                                                                 
                                                                3
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        0
                                                                        _
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous measurement point voltage value of phase p1 at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
        ,             
                 
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        L
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents the zero sequence resistance of the three-phase transmission line, R1 represents the positive sequence resistance of the three-phase transmission line, L0 represents the zero sequence inductance of the three-phase transmission line, L1 represents the positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents the zero sequence current at instant k.

	Regarding claim 26 the prior art alone or in combination fail to teach,
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                        
                                            
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        R
                                                    
                                                
                                                •
                                                 
                                                3
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        0
                                                        _
                                                        k
                                                    
                                                
                                            
                                        
                                        +
                                        L
                                        •
                                        
                                            
                                                d
                                                
                                                    
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                L
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        R
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents the zero sequence resistance of the three-phase transmission line, R1 represents the positive sequence resistance of the three-phase transmission line, L0 represents the zero sequence inductance of the three-phase transmission line, L1 represents the positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents the zero sequence current at instant k.

	Regarding claim 31 the prior art alone or in combination fail to teach,
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                q
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        
                                            
                                                u
                                            
                                            
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        -
                                        
                                            
                                                R
                                                •
                                                
                                                    
                                                         
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                                +
                                                L
                                                •
                                                
                                                    
                                                        d
                                                        
                                                            
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        p
                                                                        1
                                                                        _
                                                                        k
                                                                    
                                                                
                                                                +
                                                                
                                                                    
                                                                        k
                                                                    
                                                                    
                                                                        L
                                                                    
                                                                
                                                                •
                                                                 
                                                                3
                                                                
                                                                    
                                                                        i
                                                                    
                                                                    
                                                                        0
                                                                        _
                                                                        k
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        d
                                                        t
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        u
                    
                    
                        q
                        _
                        p
                        1
                        _
                        k
                    
                
            
         represents the instantaneous measurement point voltage value of phase p1 at instant k,             
                
                    
                        u
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
        ,             
                 
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         respectively represent the sampled value of the voltage and the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        L
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents the zero sequence resistance of the three-phase transmission line, R1 represents the positive sequence resistance of the three-phase transmission line, L0 represents the zero sequence inductance of the three-phase transmission line, L1 represents the positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents the zero sequence current at instant k.

	Regarding claim 32 the prior art alone or in combination fail to teach,
            
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                u
                                            
                                            
                                                r
                                                e
                                                s
                                                _
                                                p
                                                1
                                                _
                                                k
                                            
                                        
                                        =
                                        R
                                        •
                                        
                                            
                                                 
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        p
                                                        1
                                                        _
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        k
                                                    
                                                    
                                                        R
                                                    
                                                
                                                •
                                                 
                                                3
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        0
                                                        _
                                                        k
                                                    
                                                
                                            
                                        
                                        +
                                        L
                                        •
                                        
                                            
                                                d
                                                
                                                    
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                p
                                                                1
                                                                _
                                                                k
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                L
                                                            
                                                        
                                                        •
                                                         
                                                        3
                                                        
                                                            
                                                                i
                                                            
                                                            
                                                                0
                                                                _
                                                                k
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                d
                                                t
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                R
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        R
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        
                                            
                                                k
                                            
                                            
                                                L
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        0
                                                    
                                                
                                                -
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        3
                                                        L
                                                    
                                                    
                                                        1
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
            
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
            
         represents the sampled value of the current of phase p1 at the measurement point at instant k, R and L, respectively, represent the resistance value of the resistor and the inductance value of the inductor in the time-domain lumped parameter model,             
                
                    
                        d
                        
                            
                                i
                            
                            
                                p
                                1
                                p
                                2
                                _
                                k
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the current             
                
                    
                        i
                    
                    
                        p
                        1
                        p
                        2
                        _
                        k
                    
                
            
        ,             
                
                    
                        d
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        p
                                        1
                                        _
                                        k
                                    
                                
                                +
                                
                                    
                                        k
                                    
                                    
                                        L
                                    
                                
                                •
                                 
                                3
                                
                                    
                                        i
                                    
                                    
                                        0
                                        _
                                        k
                                    
                                
                            
                        
                    
                    
                        d
                        t
                    
                
            
         represents the differential value of the value             
                
                    
                        i
                    
                    
                        p
                        1
                        _
                        k
                    
                
                +
                
                    
                        k
                    
                    
                        R
                    
                
                •
                 
                3
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
        , R0 represents the zero sequence resistance of the three-phase transmission line, R1 represents the positive sequence resistance of the three-phase transmission line, L0 represents the zero sequence inductance of the three-phase transmission line, L1 represents the positive sequence inductance of the three-phase transmission line, and             
                
                    
                        i
                    
                    
                        0
                        _
                        k
                    
                
            
         represents the zero sequence current at instant k.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858